DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "rendering the at least one skeletal model" in limitations 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites, "rendering the 3D skeletal model" in limitation 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites " rendering the 3D skeletal model further comprises wrapping each of at least one 3D skeletal model with one of the at least one 3D rigged model, each 3D skeletal model corresponding to one of the generated at least one skeletal model, wherein each 3D rigged model is moved according to the movement of the respective skeletal model when the 3D skeletal model is wrapped with the 3D rigged model.” in limitation 3.  As recited, it is unclear whether the various 3D skeletal models are the same or different.
Claim 2 recites “the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “one of the tracked at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a position of at least one tracked object of the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “position of each object for the duration of the video feed.” As recited, it is unclear which object is referred to by the recited “each object”.
Claim 5 recites “the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the 3D rigged model for each 3D skeletal model is determined based on the identification of each of the at least one object”. As recited, it is unclear which 3D skeletal model is referred to. Claim 1 has an insufficient antecedent basis for the 3D skeletal model.
Claim 6 recites “the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the at least one object”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the at least one object” and “the tracked at least one object”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a 3D skeletal model”. Claim 1 recites, “the 3D skeletal model”. Therefore, a 3D skeletal model is unclear as recited in claim 12.
Claim 13 recites “a 3D skeletal model”. Claim 1 recites, “the 3D skeletal model”. Therefore, a 3D skeletal model is unclear as recited in claim 13.
Claim 14 recites, “extracting the skeletal model”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected for depending from claim 14.
Claim 17 recites “the rendered 3D graphical model”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-23 are rejected for depending from claim 1.
Independent claims 24-25 are rejected similar to claim 1 for reciting similar subject matter as claim 1.
Claims 26-47 are rejected similar to claims 2-23 for reciting similar subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
Claims 1-2, 4, 6-7, 9-10, 12-14, 16-17, 19-20, 23-26, 30-31, 33-34, 36-38, 40-4, 43-44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al (US 20140219550 A1) in view of Chou et al (US 20140160122 A1).
Regarding claim 1. Popa discloses a method for creating three-dimensional (3D) graphics representations from video (Popa [0013], “The computer-implemented method for estimating a pose of an articulated object model, wherein the articulated object model is a computer based 3D model of a real world object (method for creating three-dimensional (3D) graphics representations) observed by one or more source cameras”; [0014], “obtaining at least one sequence of source images from a video stream (from video) comprising a view of the real world object recorded by a source camera”), comprising: 
generating a skeletal model for each of at least one non-rigid object shown in a video feed, wherein the video feed illustrates a sports event in which at least one of the at least one non-rigid object is moving (Popa fig. 4; [0085], “FIG. 4 shows an example for one frame from a sequence of source images from a soccer scene (video feed illustrates a sports event in which at least one of the at least one non-rigid object is moving)”; [0087], “The resulting optimized 3D skeleton 65 (labeled "Optimized 3D body pose") matches the silhouettes from all views and features temporal consistency over consecutive frames.”); 
determining at least one 3D rigged model for the at least one skeletal model (Popa [0090], “We represent the 3D skeleton (the at least one skeletal model) of a pose S in angle  (determining at least one 3D rigged model for the at least one skeletal model)”); and 
rendering the at least one skeletal model as a 3D representation of the sports event (Popa fig. 8; [0104], “we construct the 3D pose using the information from all the cameras as described in the section on initial pose estimation. Again, we use a template mesh deformed and rendered for all possible flips in all cameras using color coding for all the bones. (rendering the at least one skeletal model as a 3D representation of the sports event)”), 
wherein rendering the 3D skeletal model further comprises wrapping each of at least one 3D skeletal model with one of the at least one 3D rigged model, each 3D skeletal model corresponding to one of the generated at least one skeletal model (Popa [0091], “A template mesh rigged with the same skeleton (wrapping at least one 3D skeletal model with one of the at least one 3D rigged model, each 3D skeletal model corresponding to one of the generated at least one skeletal model) is deformed using linear blend skinning to match the pose of the database pose.”)
Popa does not expressly disclose
wherein each 3D rigged model is moved according to the movement of the respective skeletal model when the 3D skeletal model is wrapped with the 3D rigged model.
However, Chou discloses
wherein each 3D rigged model is moved according to the movement of the respective skeletal model when the 3D skeletal model is wrapped with the 3D rigged model (Chou [0036], “Each the bones in the rigging 204 in the skeleton may be associated with some portion of a participant's visual representation … The blend weights may enable the movement of the skin (movement of the bones in the rigging correspond to a movement of the skeleton representation).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a motion feature for moving a rigged model with respect to a motion of a corresponding skeletal model. This would have been done to create an accurate representation of an object. See for example Chou [0024], “continually refine one or more of the representations 128 based on the additional data 136 received from one or more of the cameras 106, 112 to reduce a difference between the characteristics of the representations 128 and the characteristics (e.g., size etc.) of the corresponding participant.”
Regarding claim 2, Popa in view of Chou discloses the method of claim 1, and further discloses wherein the video feed shows the at least one object in a monitored area wherein at least one tracker is deployed in the monitored area, each tracker including at least one sensor for capturing data related to movement of at least one of the at least one object (Popa figs. 1, 11; [0128], “FIG. 11 shows a set of consecutive poses and each item shows the image of the respective player in all the available cameras (camera/tracker deployed in a monitored area that provides a video feed as well as track movements of objects).”).
Regarding claim 4, Popa in view of Chou discloses the method of claim 2, further comprising: 
tracking, based on data captured by the at least one tracker, a position of at least one tracked object of the at least one object with respect to the video feed, wherein the at least one tracker includes at least one video camera and is deployed such that the at least one (3D skeletal model is rendered based on the position of each object for the duration of the video feed);”; [0128], “FIG. 11 shows a set of consecutive poses and each item shows the image of the respective player in all the available cameras (video camera/tracker captures video of the monitored area during a sports event as well as track position/movements of objects).”).
Regarding claim 6, Popa in view of Chou and further view of Buban discloses the method of claim 5, wherein the 3D rigged model for each 3D skeletal model is determined based on the identification of each of the at least one object shown in the video feed (Buban [0060], “An exemplary three-dimensional skeletal models 80 (base skeletal model) is shown in FIG. 3”; [0062], “As the user moves in physical space, as captured by capture system 20, the resultant image data may be used to adjust the skeletal model (adjustable skeletal model reads on a rigged model that is based on the base skeletal model) such that the skeletal model may accurately represent the user ... one or more force-receiving aspects of a model to adjust the model into a pose that more closely corresponds to the pose of the target in the physical space of the capture area.”).
Regarding claim 7, Popa in view of Chou and further view of Buban discloses the method of claim 5, wherein each tracker is disposed on one of the at least one object shown in the video feed, wherein identifying each of the at least one object shown in the video feed (Buban [0063], “the RGB camera may be used to recognize, among other things, colors (tracker disposed on a person/object) on it … the RGB camera may be used to track that pattern (identify a person/object based on the detected pattern)”) further comprises: 
matching the video feed to the data captured by the at least one tracker to identify each object shown in the video feed with respect to the tracker disposed thereon (Buban [0063], “the RGB camera may be used to recognize, among other things, colors associated with one or more targets. If a user is wearing a shirt with a pattern on it … the RGB camera may be used to track (identify a user/object based on the detected tracker/pattern) that pattern and provide information about movements that the user is making.”).
Regarding claim 9, Popa in view of Chou and further view of Buban discloses the method of claim 5, wherein each of the at least one object shown in the video feed is identified based further on at least one user input, wherein the at least one user input indicates an identifier of each of the at least one object (Buban fig. 6 – 20 video camera; [0094], “Once a user 620 enters a field of view (exemplary user input that identifies the user) 660 (video feed 660) … When a connection application 622 is connected to the connection server 610, it will request information on which skeletal model tracked by the system relates to the device's associated user.”).
Regarding claim 10, Popa in view of Chou discloses the method of claim 4, further comprising: 
determining, using image processing based on the video feed, whether each of the at least one object shown in the video feed is a person object, wherein the tracked at least one object includes each human object of the at least one object shown in the video feed (Popa 
Regarding claim 12, Popa in view of Chou and further view of Li discloses the method of claim 11, wherein converting each 2D skeletal model into a 3D skeletal model further comprises: 
generating a plurality of potential 3D skeletal models for the 2D skeletal model (Li fig. 4; [0042], “The key frames 400 (comprising a plurality of potential 3D skeletal models for the 2D skeletal model) may include individual key frames for each key stage of an activity (e.g., baseball, etc.) such as key frame 405. The key frame 405 may include a participant 410. The techniques described in FIG. 2 may be used to construct a skeletal map 415 for the user that may be used to select instructional information relevant to the key stage that the participant 410 may use to increase performance in the activity.”); and 
selecting one potential 3D skeletal model of the plurality of potential 3D skeletal models as the 3D skeletal model for the 2D skeletal model (Li fig. 4; [0042], “The key frames 400 may include individual key frames (comprising a plurality of potential 3D skeletal models for the 2D skeletal model) for each key stage of an activity (e.g., baseball, etc.) such as key frame 405. The key frame 405 (exemplary selected potential 3D skeletal model of the plurality of potential 3D skeletal models as the 3D skeletal model for the 2D skeletal model) may include a participant 410. The techniques described in FIG. 2 may be used to construct a skeletal map 415 for the 
Regarding claim 13, Popa in view of Chou discloses the method of claim 1, and further discloses wherein each generated skeletal model is a 3D skeletal model (Popa [0062], “FIG. 4 estimated poses in a soccer game with a projection of 3D skeletons into a source camera;”).
Regarding claim 14, Popa in view of Chou discloses the method of claim 1, and further suggests wherein extracting the skeletal model further comprises: classifying actions with respect to at least one set of basic postures (Popa [0084], “compute an initial guess of a subject's pose, i.e., the 2D positions of the skeleton joints 2 (extracting a skeletal model), is to compare it to a database of silhouettes, for which the respective skeleton poses are known (set of basic postures used to classify actions – see, for example, figs. 3a-b).”).
Regarding claim 16, Popa in view of Chou discloses the method of claim 1, wherein the 3D representation of the sports event is rendered on-the-fly as the video feed is received (Popa [0062], “FIG. 4 estimated poses in a soccer game with a projection of 3D skeletons into a source camera”; [0127], “We evaluated our system on four sequences of TV-footage from real soccer games with two or three cameras … A subset of the results are shown in FIGS. 4 (exemplary 3D representation of the sports event is rendered realtime/on-the-fly as the video feed is received)”).
Regarding claim 17, Popa in view of Chou discloses the method of claim 1, wherein the video feed includes a plurality of video frames, further comprising: 
integrating the rendered 3D graphical model into a graphical 3D environment showing the sports event (Popa [0062], “FIG. 4 estimated poses in a soccer game (sports event) with a (integrating the rendered 3D graphical model into a graphical 3D environment)”); 
determining a viewpoint for rendering the graphical 3D environment (Popa [0082], “method according to the invention generates a virtual image 12 showing the scene 8 from a viewpoint of a virtual camera 11 (reads on determining a viewpoint for rendering the graphical 3D environment)”); and 
creating a video clip of the sports event by rendering the graphical 3D environment with respect to the determined viewpoint based on each of the plurality of video frames (Popa [0082], “method according to the invention generates a virtual image 12 showing the scene 8 from a viewpoint of a virtual camera 11 which is distinct from the viewpoints of the source cameras 9, 9' (rendering the graphical 3D environment with respect to the determined viewpoint based on each of the plurality of video frames).”).
Regarding claim 19, Popa in view of Chou discloses the method of claim 1, wherein the 3D representation of the sports event is rendered as part of a virtual reality display (Popa [0082], “The system and method according to the invention generates a virtual image 12 showing the scene 8 from a viewpoint of a virtual camera 11 … The processing unit 15 may be configured to supply a virtual video stream to a TV broadcasting transmitter 17 and/or to video display devices 18 (3D representation of the sports event is rendered as part of a virtual reality display).”).
Regarding claim 20, Popa in view of Chou discloses the method of claim 1, wherein the sports event is a real-life event, wherein the 3D representation of the sports event is rendered as part of a virtual simulation of the real-life event (Popa [0082], “a real world scene 8 … The (sports event is a real-life event) from a viewpoint of a virtual camera 11 … The processing unit 15 may be configured to supply a virtual video stream to a TV broadcasting transmitter 17 and/or to video display devices 18 (3D representation of the sports event is rendered as part of a virtual simulation of the real-life event).”).
Regarding claim 23, Popa in view of Chou discloses the method of claim 1, and further discloses wherein the video feed is captured by at least one of: 
an array of fixed cameras, a single fixed camera, at least one moving camera, at least one broadcast camera, and at least one device configured to capture video signals (Popa [0082], “scene 8 comprising a real world object 14 such as a human, being observed by two or more source cameras 9, 9', each of which generates a video stream of source images 10, 10'.”).
Claim 24 recites a non-transitory computer readable medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer readable medium of claim 24.
Additionally Popa discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Popa [0055], “the computer program product comprises a computer readable medium having the computer-executable instructions recorded thereon”).
Claim 25 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 25.

Claim 26 recites a system which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the system of claim 26.
Claim 28 recites a system which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 8 above is considered applicable to the system of claim 28.
Claim 30 recites a system which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the system of claim 30.
Claim 31 recites a system which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the system of claim 31.
Claim 33 recites a system which corresponds to the function performed by the method of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the system of claim 33.
Claim 34 recites a system which corresponds to the function performed by the method of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the system of claim 34.
Claim 36 recites a system which corresponds to the function performed by the method of claim 12. As such, the mapping and rejection of claim 12 above is considered applicable to the system of claim 36.
Claim 37 recites a system which corresponds to the function performed by the method of claim 13. As such, the mapping and rejection of claim 13 above is considered applicable to the system of claim 37.
Claim 38 recites a system which corresponds to the function performed by the method of claim 14. As such, the mapping and rejection of claim 14 above is considered applicable to the system of claim 38.
Claim 40 recites a system which corresponds to the function performed by the method of claim 16. As such, the mapping and rejection of claim 16 above is considered applicable to the system of claim 40.
Claim 41 recites a system which corresponds to the function performed by the method of claim 17. As such, the mapping and rejection of claim 17 above is considered applicable to the system of claim 41.
Claim 43 recites a system which corresponds to the function performed by the method of claim 19. As such, the mapping and rejection of claim 19 above is considered applicable to the system of claim 43.
Claim 44 recites a system which corresponds to the function performed by the method of claim 20. As such, the mapping and rejection of claim 20 above is considered applicable to the system of claim 44.
Claim 47 recites a system which corresponds to the function performed by the method of claim 23. As such, the mapping and rejection of claim 23 above is considered applicable to the system of claim 47.
Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Jessen et al (US 20170000388 A1).
Regarding claim 3, Popa in view of Chou discloses the method of claim 2, but does not disclose wherein the at least one tracker includes at least one tag, wherein each tag is disposed on one of the tracked at least one object, each tag including at least one of at least one inertial sensor and a location sensor
However, Jessen discloses
wherein the at least one tracker includes at least one tag, wherein each tag is disposed on one of the tracked at least one object, each tag including at least one of at least one inertial sensor and a location sensor (Jessen fig. 3; Jessen [0037], “Each wireless motion sensor unit (tracker/tag) consists of … 3-axis accelerometer, 3-axis gyroscope (inertial sensor)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popa further with Jessen to include sensor tags for tracking an object. This would have been done to collect detailed data from the object to generate an accurate representation of the object and, as necessary, provide corresponding feedback with respect to the object.
Claim 27.
Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Buban (US 20110302293 A1).
Regarding claim 5, Popa in view of Chou discloses the method of claim 2, further comprising: 
But does not disclose
identifying each of the at least one object shown in the video feed based on the data captured by the at least one tracker; and 
associating each of the at least one object with its respective skeletal model based on the identification.
However, Buban discloses
identifying each of the at least one object shown in the video feed based on the data captured by the at least one tracker (Buban fig. 6; [0091], “When users 630 move into the field of view 660 of the capture device 20, each user 620, 630, is detected (detecting/identifying and object in the video feed based on the data captured by the camera/tracker)”); and 
associating each of the at least one object with its respective skeletal model based on the identification (Buban [0094], “Once a user 620 enters a field of view 660, services 602 create and track a skeletal model for that user. The skeletal model is uniquely identified and tracked (associating an object with a respective skeletal model based on identifying the object)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popa further with Buban to identify, associate and 
Claim 29 recites a system which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the system of claim 29.
Claims 8 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Chang et al (US 20170238055 A1).
Regarding claim 8, Popa in view of Chou and further view of Buban discloses the method of claim 5, but does not disclose wherein identifying each of the at least one object shown in the video feed further comprises: 
applying a machine learning model to the video feed, wherein the machine learning model is trained using a training set including features, wherein the training set features include at least one of: jersey numbers, gait analysis results, and visual identifiers of players.
However, Chang discloses 
identifying each of the at least one object shown in the video feed further comprises: 
applying a machine learning model to the video feed, wherein the machine learning model is trained using a training set including features, wherein the training set features include at least one of: jersey numbers, gait analysis results, and visual identifiers of players (Chang [0531], “facial recognition systems may be used to capture facial images of players, such as to assist in recognition of players (identifying each object shown in the video feed) (such as in cases where player numbers are absent or obscured) and to capture and process expressions of players … Machine understanding may thus be trained to recognize expressions (applying a machine learning model to the video feed, wherein the machine learning model is trained using a training set including features including visual identifiers of players)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popa further with Chang to utilize machine learning to recognize and track objects. This would have been done to accurately track objects using advanced processing techniques.
Claim 32 recites a system which corresponds to the function performed by the method of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the system of claim 32.
Claims 11 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Li et al (US 20180353836 A1).
Regarding claim 11, Popa in view of Chou discloses the method of claim 1, wherein each generated skeletal model is a 2D skeletal model (Popa [0095], “FIG. 6 shows: (a) Estimated 2D pose by comparing just the current frame (fig. 6(a), comprises a 2D skeletal model)”), 
but does not disclose wherein each 2D skeletal model is converted into a 3D skeletal model using a machine learning model, wherein the machine learning model is trained using a training set including training constraints, wherein the training constraints include at least one of: poses of objects, reference points, and time continuities.
However, Li suggests
wherein each 2D skeletal model is converted into a 3D skeletal model using a machine learning model, wherein the machine learning model is trained using a training set including training constraints, wherein the training constraints include at least one of: poses of objects, (generate 3D skeletal model based on a 2D skeletal model comprising 2D key data points) for the participant 105. The key points (reference points as training set constraints) may be used to determine joint (e.g., knee, elbow, etc.) locations (2D skeleton comprising joints) for the participant 105. For example, the key points may be input into a deep learning based algorithm … the skeletal map (generated 3D skeletal model – see, for example, fig. 4 - 415) is presented on a display of the mobile device.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popa further with Li to utilize machine learning techniques to generate 3D skeleton representations. This would have been done to create accurate representations that can be easily adapted or modified as necessary.
Claim 35 recites a system which corresponds to the function performed by the method of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the system of claim 35.
Claims 15 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Dariush et al (US 20100215257 A1).
Regarding claim 15, Popa in view of Chou discloses the method of claim 14, but does not disclose wherein the actions are classified using a machine learning model, wherein the machine learning model is trained using a training set including clustered training postures of objects shown in previously captured video feeds.
However, Dariush in a related field of endeavor suggests the actions are classified using a machine learning model, wherein the machine learning model is trained using a training set (actions are classified) … hand posture recognition module 250 receives 510 a set of training images associated with labels indicating hand postures captured thereon (e.g., "open", "closed"). Examples of the training images are depth images in a (previously captured video feed) recorded depth image stream (machine learning model is trained using a training set including clustered training postures of objects shown in previously captured video feeds).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popa further with Dariush to utilize machine learning techniques to classify actions. This would have been done to create accurate representations that can be easily adapted or modified as necessary.
Claim 39 recites a system which corresponds to the function performed by the method of claim 15. As such, the mapping and rejection of claim 15 above is considered applicable to the system of claim 39.
Claims 18 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Tamir et al (US 20080192116).
Regarding claim 18, Popa in view of Chou discloses the method of claim 1, wherein the sports event is a live event, wherein the 3D representation of the sports event is rendered on-the-fly during the live event(Popa [0062], “FIG. 4 estimated poses in a soccer game with a projection of 3D skeletons into a source camera”; [0127], “We evaluated our system on four sequences of TV-footage from real soccer games with two or three cameras … A subset of the (exemplary 3D representation of the sports event is rendered realtime/on-the-fly as the video feed is received)”), 
wherein the rendered 3D representation of the sports event is broadcast during the live event (Popa [0082], “The processing unit 15 may be configured to supply a virtual video stream to a TV broadcasting transmitter 17”).
But does not disclose (highlighted portions)
the sports event is broadcast as at least a portion of a replay during the live event
However, Tamir discloses (highlighted portions)
the sports event is broadcast as at least a portion of a replay during the live event (Tamir [0021], “Rigid model 3D or 2D graphical live (or instant replays (broadcast as at least a portion of a replay during a live event)) representations of plays”; [0042], “generate a three dimensional (3D) graphical representation of the sports event for use in a broadcast event.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Popa further with Tamir to broadcast virtual instant replays during sports broadcasts. This would have been done to provide viewers with a variety of rich content to view and enjoy. See for example Tamir [0018], “provides a new and novel reality-based computer game genre, letting the users guess the player's continued actions starting with real match scenarios.”
Claim 42.
Claims 21-22 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Popa in view of Chou and further view of Croci et al (US 20170128840 A1).
Regarding claim 21, Popa in view of Chou discloses the method of claim 20, but does not disclose wherein the virtual simulation of the sports event is a virtual simulation of an alternative scenario of the sports event, wherein the alternative scenario differs from the sports event with respect to at least one of: at least one added player, at least one removed player, at least one replaced player, at least one in-game decision, at least one referee judgment call, and at least one environmental condition.
However, Croci discloses
the virtual simulation of the sports event is a virtual simulation of an alternative scenario of the sports event, wherein the alternative scenario differs from the sports event with respect to at least one of: at least one added player, at least one removed player, at least one replaced player, at least one in-game decision, at least one referee judgment call, and at least one environmental condition (Croci [0032], “participants may wish to limit a particular game to the statistics of 2007 Tom Brady or 2016 Tom Brady”; [0033] “This could even allow the playing of the same athlete on both teams, allowing 2007 Tom Brady to be played against 2016 Tom Brady (alternative scenario differs from the sports event with respect to at least one replaced player) to determine who would win a virtual, simulated match up (the virtual simulation of the sports event is a virtual simulation of an alternative scenario of the sports event). This is one of several ways that the fantasy sport game simulation system 100 differs from traditional fantasy sports and can add new and interesting game variations.”).

Regarding claim 22, Popa in view of Chou and further view of Croci discloses the method of claim 21, and further discloses wherein the virtual simulation of the alternative scenario is utilized to evaluate at least one impact of the alternative scenario on at least one fantasy sports score (Croci [0032], “participants may wish to limit a particular game to the statistics of 2007 Tom Brady or 2016 Tom Brady”; [0033] “This could even allow the playing of the same athlete on both teams, allowing 2007 Tom Brady to be played against 2016 Tom Brady (virtual simulation of the alternative scenario) to determine who would win a virtual, simulated match up (utilized to evaluate at least one impact of the alternative scenario on at least one fantasy sports score). This is one of several ways that the fantasy sport game (fantasy sports) simulation system 100 differs from traditional fantasy sports and can add new and interesting game variations.”).
Claim 45 recites a system which corresponds to the function performed by the method of claim 21. As such, the mapping and rejection of claim 21 above is considered applicable to the system of claim 45.
Claim 46 recites a system which corresponds to the function performed by the method of claim 22. As such, the mapping and rejection of claim 22 above is considered applicable to the system of claim 46.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.